Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 13-14 are rejected under 35 U.S.C. 102(a1) as being taught by Kouhia et al (EP 2810809 Sandvik from IDS).
With respect to claim 1, Kouhia teaches a vehicular work machine comprising;
a first electric motor (26) arrangement comprising one or more electric motors, and
a second electric motor (33) arrangement comprising one or more other electric motors wherein the vehicular work machine (fig. 1) further comprises
a power connection (24) adapted to be connected to an external electric power source (20),
an energy storage arrangement (25) and a hydraulic pump assembly (24/34) that is adapted to power hydraulic devices comprised in the vehicular work machine,
wherein at least one electric motor in each the first and second electric motor arrangements is adapted to propel the hydraulic pump assembly (paragraph 0022) in that said one or more electric motors in the first electric motor arrangement are arranged to be electrically powered from the external power supply, and
said one or more electric motors in the second electric motor arrangement are arranged to be electrically powered from the energy storage arrangement (paragraph 0026).
With respect to claim 2, Kouhia teaches said one or more electric motors in the first electric motor arrangement are arranged to be electrically powered mainly from the external power supply (paragraph 0022), and
said one or more other electric motors in the second electric motor arrangement are arranged to be electrically powered mainly from the energy storage arrangement (paragraph 0026).
With respect to claim 3, Kouhia teaches the vehicular work machine is adapted for a charging mode of operation where the first electric motor arrangement is adapted to propel the second electric motor arrangement and to run the second electric motor arrangement as a generator (paragraph 0029) that is adapted to charge the energy storage arrangement.
With respect to claim 4, Kouhia teaches in the charging mode of operation, the first electric motor arrangement also propels the hydraulic pump assembly (paragraph 0032).
With respect to claim 5, Kouhia teaches the energy storage arrangement is connected to the second electric motor arrangement via a motor driver assembly (fig. 2, 32) that is adapted to convert the
voltage provided by energy storage arrangement to a suitable voltage for the second electric motor arrangement.
With respect to claim 7, Kouhia teaches vehicular work machine according to the motor driver assembly is adapted to work as a charger (paragraph 0029) in the charging mode.
With respect to claim 13, Kouhia teaches a method for a vehicular work machine, having an energy storage arrangement,
a first electric motor (26) arrangement -using one or more electric motors, and
a second electric motor (33) arrangement using one or more electric motors,
wherein the method comprises: 
powering the first electric motor arrangement from an external electric power source (25); and
powering the second electric motor arrangement from the energy storage arrangement (paragraph 0026).
With respect to claim 14, Kouhia teaches a wherein, in a charging mode of operation, the first electric motor arrangement is used for running the second electric motor arrangement as a generator that is (paragraph 0029) used for charging the energy storage arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kouhia et al (EP 2810809 Sandvik from IDS).
With respect to claim 6, Kouhia does not teach vehicular work machine in the motor driver assembly is adapted to control a rate of power supplied from the energy storage arrangement in dependence of available power from the external power supply and power required by the hydraulic pump assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an control a rate of power, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 8, Kouhia does not teaches vehicular work machine according the first motor driver assembly adapted to control a rate of charging of the energy storage arrangement in dependence of available power from the external power supply and power required by the hydraulic pump assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an control a rate of charging, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 11, Kouhia does not teach the vehicular work machine comprises a single-phase battery charger that is connectable to the external electric power source via a charger contactor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have charge contactor on external power connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Inre Leshin, 125 USPQ 416.
With respect to claim 12, Kouhia does not teach vehicular work machine according to any first electric motor arrangement comprises one or more asynchronous electric motors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an asynchronous motor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

1. Claims 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846